Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 9 and 12 have been amended. Claims 1-20 are pending and have been examined.
Claim Objections
Claim 1 is objected to because of the following informalities:  
	Claim 1 at line 5 recites “…a penetrating portion providing communicating between…” and the word communicating should be replaced with “communication”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2013/0312546, Pub Date: 11/28/2013) in view of Fujikura (US 2006/0044563, Pub Date: 03/02/2006).
Regarding claims 1, 9 and 12, Wada teaches throughout the publication a detection method for detecting the presence or amount of a detection target substance in a specimen (paragraph 0029), the method comprising: supplying a liquid to a detection chip including a housing having an opening portion and internally housing a liquid and including an elastic sheet covering the opening portion and having a penetrating portion providing communicating between the inside and the outside of the housing, specifically by inserting a liquid delivery nozzle to the housing via the penetrating portion and supplying the liquid into the housing in a state where the nozzle is in contact with the elastic sheet so as to close the penetrating portion, wherein the penetrating portion is one of a hole and a notch, and one of a maximum length of the opening of the hole and a maximum length of the notch is smaller than an outer diameter of the nozzle at a portion coming in contact with the elastic sheet when the nozzle is inserted so as to close the penetrating portion when the liquid is supplied into the housing (see Figures 1-3 and paragraphs 0028-0037 and 0045). 
Fujikura teaches throughout the publication a measuring unit for use with a total internal reflection sensor (abstract). More specifically, Fujikura teaches the measuring unit (see Figure 4) is provided with an elastic member which seals the inlet and/or the outlet of the flow passage member and prevents the sample from being evaporating. This elastic member may be formed with a slit in a position opposed to the inlet and/or the outlet of the flow passage member and may be integral with an additional elastic holding member (paragraphs 0025 and 0058-0060).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the method, device and kit of Wada, to incorporate slits in an elastic member as taught by Fujikura because it would have been desirable to seal the inlet of the chamber to prevent sample evaporation which prevents changes of the refractive index of the sample due to evaporation of the liquid sample while still providing access to the inlet (Fujikura, paragraphs 0025 and 0031).
Regarding claim 2, Wada teaches the method wherein the elastic sheet is joined to a periphery of the opening portion via an adhesive sheet (0043-0052). 
Regarding claim 3, Wada teaches the method wherein the adhesive sheet includes a through hole at a position corresponding to the penetrating portion, and a minimum length of an opening of the through hole is greater than the outer diameter of the nozzle at a position corresponding to the through hole when the nozzle is inserted to the housing so as to close the penetrating portion when the liquid is supplied into the housing (paragraph 0094 and Figures 1-3). 

Regarding claim 6 and claim 17, Wada teaches the method wherein the adhesive sheet is arranged so as to surround the opening portion, and has a width of at least 1 mm in a direction away from the opening portion (paragraph 0052 and see Figure 3). 
Regarding claims 7, 10, 14, 18 and 20, Wada teaches the method and devices further comprising a step of reciprocatingly delivering a liquid in the housing by the nozzle (paragraph 0053-0056). 
Regarding claims 8, 11, 15 and 19, Wada teaches the method and devices further comprising detecting fluorescence emitted at emission of light to the detection chip, wherein the detection chip further includes a prism formed of a dielectric and a metal film arranged on one surface of the prism and in the housing portion, the supplying includes supplying the specimen containing a detection target substance into the housing to cause the detection target substance to be directly or indirectly bound onto the metal film, and the detecting fluorescence includes detecting fluorescence emitted from a fluorescent substance on the metal film when the light is emitted to the metal film from the prism side so as to generate surface plasmon resonance in a state where the detection target substance labeled with the fluorescent substance is directly or indirectly bound onto the metal film (paragraphs 0031-0042).
.

Response to Arguments
	Applicant’s arguments filed 01/07/2021 have been considered. Applicant argues that Wada fails to teach that the one of a hole and a notch are preformed in the elastic sheet prior to inserting the liquid delivery nozzle since Wada merely discloses that the opening in the film sheet is formed by penetration of the nozzle therethrough. While the argument is persuasive, they are found to be moot in view of the new grounds of rejection applied to the newly amended claims. While Wada does not teach a preformed hole or notch in the elastic sheet, Fujikura teaches an elastic sheet comprising a hole or slit for access to the chamber inlet, as described above. Therefore the claims remain unpatentable based on the teachings of Wada in view of Fujikura.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REBECCA M GIERE/Primary Examiner, Art Unit 1641